                                                                                                        J i-f
                               UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK
                                     225 CADMAN PLAZA EAST
                                        BROOKLYN,NY 11201
                                                                                      FILED
CHAMBERS OF                                                                           ;irf<K S OFFICE
HONORABLE CAROL BAGLEY AMON                                                l ii. .    rFi:;T COURT E.D.N.Y.


                                                                                     AUG 1 6 2019
August 9,2019
                                                                                OOKLYN OFFICE

Ms. Lea M. Simpson
9404 Laguna Lake Way
Elk Grove, CA 95758




Dear Ms. Simpson:

   I have sentenced Scott Brettschneider and no longer have jurisdiction over this case.

There will be no further court appearances before me.

   I see that you have sent a copy of your complaint to the Grievance Committee which

is the appropriate entity to address your concems.


                                             Very Truly Yours,



                                                 s/Carol Bagley Amon
                                             Carol Bagley Amon,USDJ
